Title: To George Washington from Jacob Bayley, 3 February 1781
From: Bayley, Jacob
To: Washington, George


                        
                            Sir
                            Newbury 3rd Febry 1781
                        
                        I have received Amonition and Cloathing agreable to your Excelency orders, have also applied to the State of
                            N. Hampshire for the men they had Leave of Congress to Raise for the Defence of their Frontiers. to be sent (or a Part of
                            them) to Coos, but have no Encoragement that they should be raised, which if they do not we Shall be obliged to rais the
                            men amongst our Selves for the Defence of this Frontier. and am afraid we Shall not be able to rais our Purpotion for the
                            Continental Army, as I think It is Impossiable for us to Rais both, our—purpotion of men from the Grants East of
                            Conecticut River has been more than three Hundred men—which have been Supplied to the Continentall Army Punctually, beside
                            the Militia who has never failed in any Emergency, and I am bold to Say that Private Persons on the grants have done More
                            for the Publick which they have never Receved any Pay for than any other in the other Part of New Hampshr. for which they
                            have no Credit nor have Protection now when they are actually much Exsposed to the Enemy. General Burgoin with his Army
                            would have Returnd to Canada if he had not Proceeded to Albany-- had it not been Prevented by the Exertions of—this People
                            in Conjuntion with the Continentall army, I think it my Duty to Inform your Excelency of our Affairs and that we Shall--
                            Endeavour to Defend our Selves against the Common Enemy both Enternal and External and that we will do Every thing in our
                            Power for the Establishment of the Independance—and Inleargement of the American States, and Beg leave
                            to Subscribe my Self your most Humble Servant
                        
                            Jacob Bayley
                        
                    